DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 07/19/2022 has been entered and fully considered. Claims 1-20 remain pending in the application, where the independent claims have been amended. 


Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they moot/overcome the 35 USC 112 rejection of the pending claims, as set forth in the non-final office action mailed on 4/19/2022. The above rejections are therefore withdrawn.

3- Moreover, Applicant’s amendments and their corresponding, with respect to the rejection of the pending claims under 35 USC 102 and 103 have been fully considered and are persuasive.  

Therefore, the rejection has been withdrawn.  

However, upon further consideration, a new ground of rejection is made in view of Royo in view of Han et al. (PGPUB 2011/0118943).

Claim Rejections - 35 USC § 103

4- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5- Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Royo et al. (WO 2012049561) in view of Han et al. (PGPUB 2011/0118943).

As to amended claim 1 and claims 2-8, Royo teaches an optical proximity sensor (Figs. 1-8, Abstract) comprising: an enclosure defining an aperture (necessary or obvious over the applications in vehicles in the Prior State of the Art section); a primary VCSEL (p. 6 ll. 1-20; VCSEL LD1) within the enclosure and oriented to emit a first beam of light through the aperture (Fig. 1; be1/br1 towards T); an auxiliary VCSEL (p. 6 ll. 1-20; VCSEL LD2) within the enclosure and oriented to emit a second beam of light toward an internal surface (S) of the enclosure (Fig. 1; be1/br1 towards S); and a power controller (module M/Em) configured to: monitor a power consumption of the primary VCSEL light source and the auxiliary VCSEL light source and (claim 3) wherein the power controller is configured to drive each of the first VCSEL light source and the auxiliary VCSEL light source (using Dm1 and Dm2); determine a distance to an object based, at least in part, on the power consumption of the primary VCSEL; and modify the determined distance to the object based, at least in part, on the power consumption of the auxiliary VCSEL (Figs. 7-8 and pp. 8-10 for ex.); 
(Claim 2) wherein the power controller is configured to monitor the power consumption of the primary VCSEL for self-mixing interference effects (Abstract and p. 6 ll. 1-20, p. 8 ll. 18-24); 
(Claim 4) wherein the power controller is configured to drive each of the first VCSEL light source and the auxiliary VCSEL light source with a triangular current waveform (Fig. 7); 
(Claim 5) wherein the power controller is configured to determine a velocity of the object based, at least in part, on the power consumption of the primary VCSEL (Figs. 7-8, Abstract and pp. 8-9 for ex.; distance of target in addition to its velocity and other motion characteristics are measured); (claim 6) wherein the auxiliary VCSEL is disposed adjacent to the primary VCSEL such that the primary VCSEL and the auxiliary VCSEL experience substantially the same thermal environment (Fig. 1); (Claims 7-8) further comprising a transparent optical adapter disposed within the aperture; wherein the optical adapter comprises a lens (p. 8 ll. 3-8; lens is used).  
	Royo does not teach teach expressly wherein the sensor comprises a substrate within the enclosure and wherein the primary and auxiliary VCSELs are disposed on the substrate, even though Royo teaches the necessity of integrating all the components on an integrated circuit (p. 7, 1st parag.), which would suggest to one with ordinary skill in the art to use a substrate and integrate the VCSELs within the substrate, as commonly known in the semiconductor industry.
	However, and to further enforce the obviousness of this matter, Han, in a similar filed of optical proximity sensing, teaches a security system including self mixing laser sensor for a driving system  (Abstract, Figs. 1-11) wherein the VCSEL chips are grown on an optical substrate (¶ 39 and Fig. 1).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of  Royo in view of Han’s recommendations so that the sensor comprises a substrate within the enclosure and wherein the primary and auxiliary VCSELs are disposed on the substrate, with the advantage taught by Han of optimizing the cost production of such systems (¶ 39).

 As to amended claims 10, 14 and claims 11, 13, 15-20, Royo teaches an optical proximity sensor and its corresponding method of use (Figs. 1-8, Abstract) comprising: a primary light source (p. 6 ll. 1-20; VCSEL LD1) oriented to emit a first coherent beam of light in a first direction (Fig. 1; be1/br1 towards T); a first photodiode (Dm1) optically coupled to the primary light source (Fig. 1); an auxiliary light source (p. 6 ll. 1-20; VCSEL LD2) adjacent to the primary light source and oriented to emit a second coherent beam of light in a second direction toward a reflective surface separated from the auxiliary light source by a fixed distance and (claim 15) wherein a distance separating the second light source from the surface is a fixed distance (Fig. 1; any of the predetermined fixed positions of S); a second photodiode (Dm2) optically coupled to the auxiliary light source (Fig. 1); and a power controller (M/Em) configured to: monitor a power output of the first photodiode and the second photodiode (using Dm1/Dm2); determine a property of an object reflecting the first beam of light based, at least in part, on power output of the first photodiode; and modify the determined property based, at least in part, on power output of the second photodiode; (Claim 16) further comprising modifying the first distance based on the second distance measurement and the fixed distance measurement (Figs. 7-8, Abstract and pp. 8-9 for ex.; distance of target in addition to its velocity and other motion characteristics are measured by using calibration measurements of surface S).  
(claim 11) wherein the property is one of distance, velocity, or acceleration (Figs. 7-8, Abstract and pp. 8-9 for ex.; distance of target in addition to its velocity and other motion characteristics are measured).
(claim 13) wherein the object is an interior surface of a housing of an electronic device (given the 112 issues here above, the inner surface S of Royo appears to read on the claim).
(Claim 17) wherein each of the first light source and the second light source is a VCSEL light source (p. 6 ll. 1-20; VCSEL LD1/LD2).  
(Claim 18) further comprising driving the first light source and the second light source with a triangular current waveform  (Fig. 7).  
(Claim 19) further comprising: determining a velocity of the object based on self-mixing interference effects of the first light source; and modifying the velocity based, at least in part, on the second distance measurement (Figs. 7-8 and pp. 8-10 for ex.; distance of target in addition to its velocity and other motion characteristics are measured based on measurement and correction/calibration using the second/auxiliary light source/detector and self-mixing measurements).  
(Claim 20) wherein monitoring power output of the first light source and the second light source for self-mixing interference effects comprises monitoring power output by a first photodiode (Dm1) optically coupled to the first light source (LD1) and monitoring power output by a second photodiode (Dm2) optically coupled to the second light source (LD2) (Figs. 7-8 and pp. 8-10 for ex.; distance of target in addition to its velocity and other motion characteristics are measured based on measurement and correction/calibration using the second/auxiliary light source/detector and self-mixing measurements).  
	Royo does not teach teach expressly wherein the sensor comprises a substrate within the enclosure and wherein the primary and auxiliary VCSELs are disposed on the substrate, even though Royo teaches the necessity of integrating all the components on an integrated circuit (p. 7, 1st parag.), which would suggest to one with ordinary skill in the art to use a substrate and integrate the VCSELs within the substrate, as commonly known in the semiconductor industry.
	However, and to further enforce the obviousness of this matter, Han, in a similar filed of optical proximity sensing, teaches a security system including self mixing laser sensor for a driving system (Abstract, Figs. 1-11) wherein the VCSEL chips are grown on an optical substrate (¶ 39 and Fig. 1).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of use of  Royo in view of Han’s recommendations so that the sensor comprises a substrate within the enclosure and wherein the primary and auxiliary VCSELs are disposed on the substrate, with the advantage taught by Han of optimizing the cost production of such systems (¶ 39).


As to claim 9, the combination of Royo and Han teaches the optical proximity sensor of claim 7.
The combination does not teach expressly wherein the enclosure is formed from an opaque material.  
However, since the application is destined for vehicles, one with ordinary skill in the art would find it obvious to set the device within a protective opaque housing to prevent any optical noise and the elements to affect the performance of the device (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of  Royo and Han in view of general packaging recommendations so that the enclosure is formed from an opaque material, with the advantage of effectively protecting the device and its performance from external optical influences.


As to claim 12, the combination of Royo and Han teaches the optical proximity sensor of claim 7.
The combination does not teach expressly wherein the reflective surface is formed from at least one of a metal material or a multilayer dielectric stack.  
However, one with ordinary skill in the art would find it obvious to choose the reflective surface S to be highly reflective, such as a metallic surface of a dielectric glass surface, so that enough light is reflected in the direction of the sensing device Dm2 and the reference light measurement is optimized (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of  Royo in view of general packaging recommendations so that the reflective surface is formed from at least one of a metal material or a multilayer dielectric stack, with the advantage of optimizing the references measurements from the surface S.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886